                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            No. 5:18-CR-00015-D


UNITED STATES OF AMERICA


              v.                               ORDER

STEVEN WILLIAM NOWELL


       On motion by the United States, it is hereby

       ORDERED that the Order of Forfeiture (DE #58) is vacated and the firearm listed

therein be returned to its legal owner.
                        a
       SO ORDERED this __l___          January
                              day of _ _ _ _ _ , 2019.
